           Case 5:17-cv-00072-BLF Document 705 Filed 08/25/20 Page 1 of 3




 1   Juanita R. Brooks (CA SBN 75934) brooks@fr.com
     Roger A. Denning (CA SBN 228998) denning@fr.com
 2   Frank J. Albert (CA SBN 247741) albert@fr.com
     Megan A. Chacon (CA SBN 304912) chacon@fr.com
 3
     K. Nicole Williams (CA SBN 291900) nwilliams@fr.com
 4   Oliver J. Richards (CA SBN 310972) ojr@fr.com
     Jared A. Smith (CA SBN 306576) jasmith@fr.com
 5   Tucker N. Terhufen (CA SBN 311038) terhufen@fr.com
     FISH & RICHARDSON P.C.
 6   12860 El Camino Real, Suite 400
     San Diego, CA 92130
 7
     Telephone: (858) 678-5070 / Fax: (858) 678-5099
 8
     Aamir Kazi (Admitted Pro Hac Vice) kazi@fr.com
 9   Alana C. Mannige (CA SBN 313341) mannige@fr.com
     FISH & RICHARDSON P.C.
10   1180 Peachtree Street NE, 21st Floor
11   Atlanta, GA 30309
     Telephone: (404) 892-5005 / Fax: (404) 892-5002
12
     Attorneys for Plaintiff
13   FINJAN LLC
14                                 UNITED STATES DISTRICT COURT
15                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
16   FINJAN, INC., a Delaware Corporation,        Case No. 5:17-cv-00072-BLF
17
                      Plaintiff,                  PLAINTIFF FINJAN LLC’S
18                                                CERTIFICATION OF INTERESTED
            v.                                    PARTIES OR PERSONS
19
     CISCO SYSTEMS, INC., a California
20   Corporation,
21                                                Hon. Beth Labson Freeman
                      Defendant.                  Ctrm: 3, 5th Floor
22

23

24

25

26

27

28


                                                  Case No. 5:17-cv-00072-BLF
        PLAINTIFF FINJAN LLC’S CERTIFICATION OF INTERESTED PARTIES OR PERSONS
              Case 5:17-cv-00072-BLF Document 705 Filed 08/25/20 Page 2 of 3




 1            Pursuant to Civil Local Rule 3-15, the undersigned certifies that the following listed persons,

 2   associations of persons, firms, partnerships, corporations (including parent corporations) or other entities (i)

 3   have a financial interest in the subject matter in controversy or in a party to the proceeding, or (ii) have a

 4   non-financial interest in that subject matter or in a party that could be substantially affected by the outcome

 5   of this proceeding: Finjan Holdings LLC.

 6            Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned certifies that Finjan LLC is

 7   wholly-owned by Finjan Holdings LLC. No publicly held corporation owns 10% or more of Finjan LLC’s

 8   stock.

 9

10   Dated: August 25, 2020                                 Respectfully Submitted,

11                                                      By: /s/ Aamir Kazi
                                                        Juanita R. Brooks (CA SBN 75934) brooks@fr.com
12
                                                        Roger A. Denning (CA SBN 228998)
13                                                      denning@fr.com
                                                        Frank J. Albert (CA SBN 247741) albert@fr.com
14                                                      Megan A. Chacon (CA SBN 304912)
                                                        chacon@fr.com
15                                                      K. Nicole Williams (CA SBN 291900)
16                                                      nwilliams@fr.com
                                                        Oliver J. Richards (CA SBN 310972) ojr@fr.com
17                                                      Jared A. Smith (CA SBN 306576) jasmith@fr.com
                                                        Tucker N. Terhufen (CA SBN 311038)
18                                                      terhufen@fr.com
                                                        FISH & RICHARDSON P.C.
19                                                      12860 El Camino Real, Suite 400
20                                                      San Diego, CA 92130
                                                        Phone: (858) 678-5070 / Fax: (858) 678-5099
21
                                                        Aamir Kazi (Admitted Pro Hac Vice) kazi@fr.com
22                                                      Alana C. Mannige (CA SBN 313341)
                                                        mannige@fr.com
23                                                      FISH & RICHARDSON P.C.
24                                                      1180 Peachtree Street NE, 21st Floor
                                                        Atlanta, GA 30309
25                                                      Phone: (404) 892-5005 / Fax: (404) 892-5002

26                                                      Attorneys for Plaintiff FINJAN LLC
27

28

                                           1             Case No. 5:17-cv-00072-BLF
        PLAINTIFF FINJAN LLC’S CERTIFICATION OF INTERESTED PARTIES OR PERSONS
           Case 5:17-cv-00072-BLF Document 705 Filed 08/25/20 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on August 25, 2020 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6                                                      /s/ Aamir Kazi
                                                        Aamir Kazi
 7                                                      kazi@fr.com
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                          2             Case No. 5:17-cv-00072-BLF
       PLAINTIFF FINJAN LLC’S CERTIFICATION OF INTERESTED PARTIES OR PERSONS
